Sheet I . Judgment in a Criminal Case with Supervised    Release (Rev. 0412018)                                                  Judgment Pal!e 1 of 6




                                           United States District Court
                                                               District of Maryland
              UNITED STATES OF AMERICA                                            JUDGMENT        IN A CRIMINAL           CASE
                                                                                  (For OfTenses Committed on or Afier November I, 1987)
                                          v.
                                                                                  Case Number: DKC I: 18-CR-00044-002
                        MAURICE ALLEN
                                                                                  Defendant's Attorney: Harry J. Trainor, Jr.
                                                                                  Assistant U.S. Attorney: Mark V. Gurzo


THE DEFENDANT:
Il':I pleaded guilty to count(s) Two of the Indictment
o pleaded nolo contendere to count(s) __ , which was accepted by the court.
o was found guilty on count(s) __ after a plea of not guilty.
                                                                                                             Date                        Count
            Title & Section                                      Nature of Offense                    Offense Concluded                Number(s)
        18 U.S.C.      S   1951(a)                  Interference With Commerce By                        06/27/2017                         2
                                                                 Robbery




    The defendant is adjudged guilty of the offenses listed above and sentenced as provided in pages 2
through    6 of this judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984 as
modified by U.S. v. Booker, 543 U.S. 220 (2005).

o   The defendant has been found not guilty on count(s) __
c<J Counts I and 3    is/are dismissed on the motion of the United States.

    IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district
within 30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid.

              __      FILED      _~            ENTERED
              _LOGGED             _RECEIVED                                        December 6. 2018
                                                                                  Date of Imposition of Judgment

                       DEC 1 0 2018
                           AT GREENBELT                                              ~'1dt<~~                                    1;;;"/&
                                                                                                                                    i
                                                                                                                                         11f.-
                   Clf.RK us DISTRICT COURT
                      DIstRICT OF MARYLAND                                        Deborah K. Chasanow                     Date
                                                  DEPUTY                          United States District Judge


Name of Court Reporter: Patricia Mitchell
Sheet 2. Judgment in a Criminal Case wilh Supervised Release (Rev. 0412018)                                               Judgment Page 2 of 6

 DEFENDANT:          Maurice Allen                                                                CASE NUMBER: DKC I: 18-CR-00044-002


                                                               IMPRISONMENT


    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for
a total term of 84 months as to count 2 . The defendant has been detained continuously since the offense
and his arrest on June 27, 2017, and should receive credit for that entire time.

~ The court makes the following recommendations to the Bureau of Prisons: placement at FCI Petersburg
Low, if consistent with his security level, and participation in any drug treatment program, including RDAP, for
which he might be eligible, as well as vocational training, possibly HVAC, for which he expresses an interest.

~ The defendant is remanded to the custody of the United States Marshal.

o    The defendant shall surrender to the United States Marshal for this district:

     o    at __     a.m.lp.m. on __     '
     o    as notified by the United States Marshal.

o    The defendant shall surrender, at hislher own expense, to the institution designated by the Bureau of Prisons
     at the date and time specified in a written notice to be sent to the defendant by the United States Marshal. If
     the defendant does not receive such a written notice, defendant shall surrender to the United States Marshal:

     o    before 2pm on

A defendant who fails to report either to the designated institution or to the United States Marshal as
directed shall be subject to the penalties of Title 18 U.S.C. ~3146. If convicted of an offense while on release,
the defendant shall be subject to the penalties set forth in 18 U.S.c. ~3147. For violation of a condition of
release, the defendant shall be subject to the sanctions set forth in Title 18 U.S.c. ~3148. Any bond or
property posted may be forfeited and judgment entered against the defendant and the surety in the full
amount of the bond.

                                                                       RETURN

I have executed this judgment as follows:

     Defendant delivered on __                   to __        at __           , with a certified eopy of this judgment.



                                                                          UNITED STATES MARSHAL


                                                                          By:                                                            _
                                                                          DEPUTY U.S. MARSHAL
Sheet 3 - Judgment in a Criminal Case with Supervised   Release (Rev. 0412018)                                             Judgment Page 3 of 6

 DEFENDANT:           Maurice Allen                                                        CASE NUMBER: DKC 1:18-CR-00044-002


                                                           SUPERVISED            RELEASE
     Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years.

The defendant shall comply with all of the following conditions:

   The defendant shall report to the probation office in the district to which the defendant is released within 72
hours of release from the custody of the Bureau of Prisons.

                                                 A.        MANDATORY             CONDITIONS
1)   You must not commit another federal, state or local crime.
2)   You must not unlawfully possess a controlled substance.
3)   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
     o    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
     abuse. (check if applicable)
4)   0 You must make restitution in accordance with 18 U.S.C. ~~ 3663 and 3663A or any other statute authorizing a sentence of
     restitution. (check if applicable)
5)   You must cooperate in the collection of DNA as directed by the probation officer.
6)   0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. ~ 20901, el seq.) as
     directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
     reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7)   0 You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
anached page
                                 B.       STANDARD CONDITIONS                       OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I)   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
     time frame.
2)   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first gening permission from
     the court or the probation officer.
4)   You must answer truthfully the questions asked by your probation officer.
5)   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notit)! the probation officer at least 10 days before the change. Ifnotit)!ing
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
     to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notit)! the probation officer at least 10 days before the change. Ifnotit)!ing the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8)   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
Shect 4 - Judgmenl in a Criminal Case with Supcl'\'ised Relcasc (Rcv, 0412018)                                     Judgment Page 4 of 6

 DEFENDANT:           Maurice Allen                                                     CASE NUMBER: DKC I: 18-CR-00044-002

9) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
    was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
    tasers).
II) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first gelling the permission of the court.
12) If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
    require you to nOlify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13) You must follow the instructions of the probation officer related to the conditions of supervision.


                                                      C. SUPERVISED RELEASE
                                                      ADDITIONAL CONDITIONS
I:8J DRUG TREATMENT
You must participate in a substance abuse treatment program and follow the rules and regulations of that program.
The probation officer will supervise your participation in the program (provider, location, modality, duration,
intensity, etc.).

I:8J SUBSTANCE ABUSE TESTING
You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not
attempt to obstruct or tamper with the testing methods.

I:8J POSSESSION WITIIOUT VALID PRESCRIPTION
You must not use or possess any controlled substances without a valid prescription. If you do have a valid
prescription, you must disclose the prescription information to the probation officer and follow the instructions
on the prescription.

I:8J MENTAL HEALTH TREADIENT
You must participate in a mental health treatment program and follow the rules and regulations of that program.
The probation officer, in consultation with the treatment provider, will supervise your participation in the program
(provider, location, modality, duration, intensity, etc,).




U.S. Probation Office Usc Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see O\'erview of Probation and Supervised
 Release Conditions, available at: WWW.uscourtS.gov.


Defendant's Signature                                                        _   Date              _
Sheet 5, Part A - Judgment in a Criminal Case with Supervised Release (Rev. 0412018)                                              Judgment Page 5 of 6
 DEFENDANT:           Maurice Allen                                                                       CASE NUMBER: DKC I: 18-CR-00044-002


                                             CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                           Assessment                                            Fine                               Restitution
   TOTALS
                           $100.00                                               $.00                               $500.00
   o       CYB Processing Fee $30.00



   o       The dc:termination of restitution is deferred until                          _       An Amended Judgment in a Criminal Case (AO 245C)
                                                                                                will be entered after such determination.

   o       The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. S 3664(i), all non federal
      victims must be paid before the United States is paid.
         Name of Payee                   Total Loss*                   Restitution Ordered               Priority or Percentage
   Damoree Dharam                                      $500                               $500




   TOTALS                                $                                         $               $500.00
                                             ---------
   o     Restitution amount ordered pursuant to plea agreement                                               _

   o     The defendant must pay interest on restitution and a fine of more than 52,500, unless the restitution or fine is paid in full
         before the fifteenth day afterthe date of the judgment, pursuant to 18 U.S.C. S 3612(1). All of the payment options on Sheet 6
         may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. S 3612(g).

   o     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          o   the interest requirement is waived for the           0      fine      o       restitution

         o the interest requirement for the 0 fine 0 restitution is modified as follows:
   * Findings for the total amount of losses are required under Chapters 109A, 110, II OA, and 113A of Title 18 for ofTenses committed
   on or after September 13, 1994, but before April 23, 1996.
Sheet 6 - Judgment in a Criminal Case with Supervised Release (Rev. 0412018)                                                  Judgment Page 6 of 6
    DEFENDANT:        Maurice Allen                                                               CASE NUMBER: DKC I: 18-CR-00044-002

                                                      SCHEDULE OF PAYMENTS
     Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
     (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

      Payment of the total fine and other criminal monetary penalties shall be due as follows:

A     0 In full immediately; or

B     0 $             immediately, balance due (in accordance with C, D, or E); or

C     0 Not later than               ; or

D     0 Installments to commence                     day(s) after the date of this judgment.

E     0 In         (e.g. equal weekly, monthly, quarterly) installments of $                   over a period of       year(s) to commence when
        the defendant is placed on supervised release.

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.

Unless the court expressly orders otherwise, if this judgment imposes a period of imprisonment, payment of criminal monetary penalties
shall be due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Bureau of
Prisons Inmate Financial Responsibility Program, are to be made to the Clerk of the Court.

o  NO RESTITUTION OR OTHER FINANCIAL PENALTY SHALL BE COLLECTED                                                 THROUGH THE INMATE
FINANCIAL RESPONSIBILITY PROGRAM.

If the entire amount of criminal monetary penalties is not paid prior to the commencement of supervision, the balance shall be paid:

      o    in equal monthly installments during the term of supervision; or

      o    on a nominal payment schedule of $_2_5__                 per month during the term of supervision.

The U.S. probation officer may recommend a modification of the payment schedule depending on the defendant's financial
circumstances.


Special instructions regarding the payment of criminal monetary penalties:

o     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.

      Joint and several with Malik McCaffity, DKC 18-00044-00 I

o     The defendant shall pay the cost of prosecution.

o     The defendant shall pay the following court cost(s):

o     The defendant shall forfeit the defendant's interest in the following property to the United States:
      Separate order already entered.
